                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

RODNEY RIGSBY, CATHERINE CONRAD
and QUINCY M. NERI,
                                                                   ORDER
                             Plaintiff,
                                                                   14-cv-23-bbc
              v.

CHRIS MISCIK, BRUCE BERNDT, BERNDT, CPA,
MICHAEL RILEY and AXLEY BRYNELSON, LLP,

                             Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       This copyright and breach of contract case has been closed since March 2015.

Plaintiff Catherine Conrad recently filed a letter with the court in which she alleges that one

of the defendants, Axley Brynelson, LLP, is engaging in illegal behavior in connection with

handling her family’s trust. Dkt. #233. Conrad does not ask for any particular relief and it

is not clear why she filed this letter in this case, so I will take no action on it. As Conrad is

aware, she is barred from filing any new cases in this court until she shows that she has paid

all of the fees she owes for her previous frivolous litigation.        Rigsby v. Miscik, No.

14-CV-23-BBC, 2015 WL 1893569, at *1 (W.D. Wis. Apr. 24, 2015).




                                            ORDER

       IT IS ORDERED that plaintiff Catherine Conrad’s request for unspecified relief, Dkt.

#233, is DENIED. The court will disregard any future documents that Conrad files with


                                               1
the court until she shows that she has satisfied the sanctions issued against her in Rigsby v.

Miscik, No. 14-CV-23-BBC, 2015 WL 1893569 (W.D. Wis. Apr. 24, 2015).

       Entered this 7th day of October, 2019.

                                           BY THE COURT:
                                           /s/
                                           BARBARA B. CRABB
                                           District Judge




                                              2
